Case 14-51720
        Case 3:19-cv-01366-MPS
                Doc 1717 Filed 09/18/19
                                DocumentEntered
                                         5 Filed09/18/19
                                                 09/18/1915:01:23
                                                           Page 1 ofPage
                                                                     8   1 of 8




                        IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF CONNECTICUT
                                  NEW HAVEN DIVISION

    In re                                            :
                                                     :           Chapter 11
    O.W. BUNKER HOLDING NORTH                        :
    AMERICA, INC., et al.,1                          :           Case No. 14-51720
                                                     :
                     Debtors.                        :           Jointly Administered

       NOTICE OF CROSS-APPEAL AND STATEMENT OF ELECTION

Part 1: Identify the cross-appellant(s)

            1.     Name of cross-appellant:

                   NuStar Energy Services, Inc. and NuStar Terminals Marine Services, N.V.
                   (collectively, “NuStar”).

            2.     Position of appellant in the adversary proceeding or bankruptcy case that is the
                   subject of this appeal:

             For appeals in adversary proceeding:            For appeals in a bankruptcy case and not
              Plaintiff                                     in an adversary proceeding.
              Defendant                                      Debtor
              Other (describe)                               Creditor
             ___________________                              Trustee
                                                              Other (describe)
                                                             ___________________


Part 2: Identify the subject of this appeal

            1.     Describe the judgment, order, or decree appealed from:

Exhibit A: Memorandum of Decision: (i) Granting in Part and Denying in Part NuStar’s Motion
For Summary Judgment; and (ii) Denying in Part and Granting in Part OWB USA Trust’s Motion
for Summary Judgment Dkt. 1682.




1
 The last four digits of the Debtors’ taxpayer identification numbers follow in parentheses: O.W. Bunker Holding
North America Inc. (7474); O.W. Bunker North America Inc. (7158); O.W. Bunker USA Inc. (3556). The Debtors’
address is 281 Tresser Blvd., 2 Stamford Plaza, 15th Floor, Stamford, CT 06901.


42850362.1                                           -1-
Case 14-51720
        Case 3:19-cv-01366-MPS
                Doc 1717 Filed 09/18/19
                                DocumentEntered
                                         5 Filed09/18/19
                                                 09/18/1915:01:23
                                                           Page 2 ofPage
                                                                     8   2 of 8




         2.      State the date on which the judgment, order, or decree was entered: August 19,

2019.

Part 3: Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names,
addresses, and telephone numbers of their attorneys (attach additional pages if necessary).

              1. Parties:                        Eric Henzy (ct12849)
              NUSTAR ENERGY SERVICES,            ZEISLER & ZEISLER, P.C.
              INC. and NUSTAR TERMINALS          10 Middle Street, 15th Floor
              MARINE SERVICES, N.V.              Bridgeport, CT 06605
                                                 Telephone: (203) 368-4234
                                                 Facsimile: (203) 549-0861
                                                 Email: ehenzy@zeislaw.com

                                                 Michael M. Parker (admitted pro hac vice)
                                                 NORTON ROSE FULBRIGHT US LLP
                                                 111 W. Houston Street, Suite 1800
                                                 San Antonio, TX 78205
                                                 Telephone:    (210) 224-5575
                                                 Facsimile:    (210) 270-7205
                                                 Email: michael.parker@nortonrosefulbright.com

              2. Parties:                        Michael R. Enright
              O.W. BUNKER USA INC.               Patrick M. Birney
              LIQUIDATING TRUST                  ROBINSON & COLE LLP
                                                 280 Trumbull Street
                                                 Hartford, CT 06103
                                                 Telephone: (860) 275-8299
                                                 Email: menright@rc.com
                                                 pbirney@rc.com

                                                 Natalie D. Ramsey
                                                 Davis Lee Wright
                                                 ROBINSON & COLE LLP
                                                 1000 n. West Street, Suite 1200
                                                 Wilmington, DE 19801
                                                 Telephone: (302) 516-1703
                                                 Email: nramsey@rc.com
                                                 dwright@rc.com




42850362.1                                    -2-
Case 14-51720
        Case 3:19-cv-01366-MPS
                Doc 1717 Filed 09/18/19
                                DocumentEntered
                                         5 Filed09/18/19
                                                 09/18/1915:01:23
                                                           Page 3 ofPage
                                                                     8   3 of 8



Part 4: Optional election to have appeal heard by District Court (applicable only in certain
districts): Not applicable


Part 5: Sign below


Other:



                                          ZEISLER & ZEISLER, P.C.


                                          /s/ Eric Henzy
                                          Eric Henzy
                                          Federal Bar No. ct12849
                                          10 Middle Street, 15th Floor
                                          Bridgeport, CT 06604
                                          Telephone: (203) 368-4234
                                          Facsimile: (203) 549-0861
                                          ehenzy@zeislaw.com

                                          and

                                          NORTON ROSE FULBRIGHT US LLP


                                          /s/ Michael M. Parker
                                          Michael M. Parker
                                          State Bar No. 00788163
                                          michael.parker@nortonrosefulbright.com
                                          Steve A. Peirce
                                          State Bar No. 15731200
                                          steve.peirce@nortonrosefulbright.com
                                          111 W. Houston Street, Suite 1800
                                          San Antonio, TX 78205
                                          Telephone:     (210) 224-5575
                                          Facsimile:     (210) 270-7205

                                          ATTORNEYS FOR NUSTAR ENERGY
                                          SERVICES, INC. AND NUSTAR
                                          TERMINALS MARINE SERVICES N.V.,
                                          CROSS-APPELLANT




42850362.1                                  -3-
Case 14-51720
        Case 3:19-cv-01366-MPS
                Doc 1717 Filed 09/18/19
                                DocumentEntered
                                         5 Filed09/18/19
                                                 09/18/1915:01:23
                                                           Page 4 ofPage
                                                                     8   4 of 8




                                  CERTIFICATE OF SERVICE

         I certify that on September 17, 2019, a true and correct copy of the above and foregoing has

been served via the Court’s CM/ECF Document Filing System upon the follow registered CM/ECF

users:

 Michael R. Enright                                Natalie D. Ramsey
 Patrick M. Birney                                 Davis Lee Wright
 Robinson & Cole LLP                               Robinson & Cole LLP
 280 Trumbull Street                               1000 N. West Street
 Hartford, CT 06103                                Wilmington, DE 19801


                                               /s/ Eric Henzy




42850362.1                                       -4-
Case 14-51720
        Case 3:19-cv-01366-MPS
                Doc 1717 Filed 09/18/19
                                DocumentEntered
                                         5 Filed09/18/19
                                                 09/18/1915:01:23
                                                           Page 5 ofPage
                                                                     8   5 of 8




                        IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF CONNECTICUT
                                  NEW HAVEN DIVISION

    In re                                            :
                                                     :           Chapter 11
    O.W. BUNKER HOLDING NORTH                        :
    AMERICA, INC., et al.,1                          :           Case No. 14-51720
                                                     :
                     Debtors.                        :           Jointly Administered

       NOTICE OF CROSS-APPEAL AND STATEMENT OF ELECTION

Part 1: Identify the cross-appellant(s)

            1.     Name of cross-appellant:

                   NuStar Energy Services, Inc. and NuStar Terminals Marine Services, N.V.
                   (collectively, “NuStar”).

            2.     Position of appellant in the adversary proceeding or bankruptcy case that is the
                   subject of this appeal:

             For appeals in adversary proceeding:            For appeals in a bankruptcy case and not
              Plaintiff                                     in an adversary proceeding.
              Defendant                                      Debtor
              Other (describe)                               Creditor
             ___________________                              Trustee
                                                              Other (describe)
                                                             ___________________


Part 2: Identify the subject of this appeal

            1.     Describe the judgment, order, or decree appealed from:

Exhibit A: Memorandum of Decision: (i) Granting in Part and Denying in Part NuStar’s Motion
For Summary Judgment; and (ii) Denying in Part and Granting in Part OWB USA Trust’s Motion
for Summary Judgment Dkt. 1682.




1
 The last four digits of the Debtors’ taxpayer identification numbers follow in parentheses: O.W. Bunker Holding
North America Inc. (7474); O.W. Bunker North America Inc. (7158); O.W. Bunker USA Inc. (3556). The Debtors’
address is 281 Tresser Blvd., 2 Stamford Plaza, 15th Floor, Stamford, CT 06901.


42850362.1                                           -1-
Case 14-51720
        Case 3:19-cv-01366-MPS
                Doc 1717 Filed 09/18/19
                                DocumentEntered
                                         5 Filed09/18/19
                                                 09/18/1915:01:23
                                                           Page 6 ofPage
                                                                     8   6 of 8




         2.      State the date on which the judgment, order, or decree was entered: August 19,

2019.

Part 3: Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names,
addresses, and telephone numbers of their attorneys (attach additional pages if necessary).

              1. Parties:                        Eric Henzy (ct12849)
              NUSTAR ENERGY SERVICES,            ZEISLER & ZEISLER, P.C.
              INC. and NUSTAR TERMINALS          10 Middle Street, 15th Floor
              MARINE SERVICES, N.V.              Bridgeport, CT 06605
                                                 Telephone: (203) 368-4234
                                                 Facsimile: (203) 549-0861
                                                 Email: ehenzy@zeislaw.com

                                                 Michael M. Parker (admitted pro hac vice)
                                                 NORTON ROSE FULBRIGHT US LLP
                                                 111 W. Houston Street, Suite 1800
                                                 San Antonio, TX 78205
                                                 Telephone:    (210) 224-5575
                                                 Facsimile:    (210) 270-7205
                                                 Email: michael.parker@nortonrosefulbright.com

              2. Parties:                        Michael R. Enright
              O.W. BUNKER USA INC.               Patrick M. Birney
              LIQUIDATING TRUST                  ROBINSON & COLE LLP
                                                 280 Trumbull Street
                                                 Hartford, CT 06103
                                                 Telephone: (860) 275-8299
                                                 Email: menright@rc.com
                                                 pbirney@rc.com

                                                 Natalie D. Ramsey
                                                 Davis Lee Wright
                                                 ROBINSON & COLE LLP
                                                 1000 n. West Street, Suite 1200
                                                 Wilmington, DE 19801
                                                 Telephone: (302) 516-1703
                                                 Email: nramsey@rc.com
                                                 dwright@rc.com




42850362.1                                    -2-
Case 14-51720
        Case 3:19-cv-01366-MPS
                Doc 1717 Filed 09/18/19
                                DocumentEntered
                                         5 Filed09/18/19
                                                 09/18/1915:01:23
                                                           Page 7 ofPage
                                                                     8   7 of 8



Part 4: Optional election to have appeal heard by District Court (applicable only in certain
districts): Not applicable


Part 5: Sign below


Other:



                                          ZEISLER & ZEISLER, P.C.


                                          /s/ Eric Henzy
                                          Eric Henzy
                                          Federal Bar No. ct12849
                                          10 Middle Street, 15th Floor
                                          Bridgeport, CT 06604
                                          Telephone: (203) 368-4234
                                          Facsimile: (203) 549-0861
                                          ehenzy@zeislaw.com

                                          and

                                          NORTON ROSE FULBRIGHT US LLP


                                          /s/ Michael M. Parker
                                          Michael M. Parker
                                          State Bar No. 00788163
                                          michael.parker@nortonrosefulbright.com
                                          Steve A. Peirce
                                          State Bar No. 15731200
                                          steve.peirce@nortonrosefulbright.com
                                          111 W. Houston Street, Suite 1800
                                          San Antonio, TX 78205
                                          Telephone:     (210) 224-5575
                                          Facsimile:     (210) 270-7205

                                          ATTORNEYS FOR NUSTAR ENERGY
                                          SERVICES, INC. AND NUSTAR
                                          TERMINALS MARINE SERVICES N.V.,
                                          CROSS-APPELLANT




42850362.1                                  -3-
Case 14-51720
        Case 3:19-cv-01366-MPS
                Doc 1717 Filed 09/18/19
                                DocumentEntered
                                         5 Filed09/18/19
                                                 09/18/1915:01:23
                                                           Page 8 ofPage
                                                                     8   8 of 8




                                  CERTIFICATE OF SERVICE

         I certify that on September 17, 2019, a true and correct copy of the above and foregoing has

been served via the Court’s CM/ECF Document Filing System upon the follow registered CM/ECF

users:

 Michael R. Enright                                Natalie D. Ramsey
 Patrick M. Birney                                 Davis Lee Wright
 Robinson & Cole LLP                               Robinson & Cole LLP
 280 Trumbull Street                               1000 N. West Street
 Hartford, CT 06103                                Wilmington, DE 19801


                                               /s/ Eric Henzy




42850362.1                                       -4-
